                                           Case 4:19-cv-00325-HSG Document 550 Filed 03/26/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 19-cv-00325-HSG
                                   8       IN RE TOY ASBESTOS                               ORDER DENYING MOTION TO
                                                                                            STRIKE OR EXCLUDE TESTIMONY
                                   9                                                        OF CARL BRODKIN, M.D.
                                  10                                                        Re: Dkt. Nos. 427, 442, 443
                                  11

                                  12
Northern District of California




                                                Pending before the Court is Defendant Honeywell International Inc.’s motion to exclude
 United States District Court




                                  13
                                       the testimony of Plaintiffs Agnes Toy and Thomas Toy, Jr.’s expert, Dr. Carl Andrew Brodkin.
                                  14
                                       Dkt. No. 442. The Court finds this matter appropriate for disposition without oral argument and
                                  15
                                       the matter is deemed submitted. See Civil L.R. 7-1(b). For the reasons detailed below, the Court
                                  16
                                       DENIES the motion.
                                  17
                                           I.   BACKGROUND
                                  18
                                                Plaintiffs Agnes Toy and Thomas Toy, Jr. initially filed this action in Alameda Superior
                                  19
                                       Court against over forty Defendants, alleging that Thomas H. Toy, Sr. developed malignant
                                  20
                                       mesothelioma and later died from exposure to asbestos-containing products or equipment that
                                  21
                                       Defendants either manufactured or supplied. See Dkt. No. 1-1. Defendants removed this action to
                                  22
                                       federal court, Dkt. No. 1, and Plaintiffs filed a second amended complaint on July 22, 2019, Dkt.
                                  23
                                       No. 247 (“SAC”). As related to this motion, Plaintiffs allege that Mr. Toy worked with Defendant
                                  24
                                       Bendix brand brakes1 during his service in the U.S. Army and as a civilian machinist at Treasure
                                  25
                                       Island Naval Shipyard. See, e.g., id. at ¶¶ 5–6. Before his death, Mr. Toy also testified that he
                                  26

                                  27
                                       1
                                  28    Defendant Honeywell is the successor-in-interest to The Bendix Corporation, which
                                       manufactured Bendix brakes. See Dkt. No. 442 at 2.
                                           Case 4:19-cv-00325-HSG Document 550 Filed 03/26/21 Page 2 of 9




                                   1   may have installed Bendix brakes while as a mechanic in the motor pool for the U.S. Army from

                                   2   1954 at 1956 and as a civilian machinist at Treasure Island Naval Shipyard between 1974 and

                                   3   1980. See, e.g., Dkt. No. 442-5, Ex. 12 at 494:3–15, 499:25–501:6, 508:8–24.

                                   4          Plaintiffs offer Dr. Carl Brodkin as a causation expert. See Dkt. No. 489-3, Ex. 2

                                   5   (“Brodkin Report”). Dr. Brodkin is a specialist in occupational and environmental medicine with

                                   6   almost thirty years of experience. See Brodkin Report, Ex. 2 at 74 (CV).2 He holds an M.D. from

                                   7   the University of Colorado Medical School and an M.P.H. from the University of Washington

                                   8   School of Public Health. Id. He has also authored a textbook on occupational and environmental

                                   9   medicine, as well as many peer-reviewed articles on the subject of asbestos-related disease. Id. at

                                  10   100–105. In developing his opinions in this case, Dr. Brodkin reviewed Mr. Toy’s deposition

                                  11   testimony, medical records, pathology reports, medical billing records, national personnel records,

                                  12   and death certificate. See Brodkin Report at 5–8; see also Dkt. No. 489-4, Ex. 3 at 8:24–9:14. He
Northern District of California
 United States District Court




                                  13   also considered discovery documents, including information about Bendix brakes. See Brodkin

                                  14   Report at 11. In his report, Dr. Brodkin analyzes Mr. Toy’s occupational and environmental

                                  15   history. See Brodkin Report at 14–44. Based on this review, Dr. Brodkin opines, inter alia, that

                                  16   Mr. Toy’s work with and around Bendix brakes was “a substantial contributing factor” in Mr.

                                  17   Toy’s development of mesothelioma. See Dkt. No. 442-3, Ex. 4 at 100:12–22. Defendant

                                  18   Honeywell challenges Dr. Brodkin’s methodology and argues that Dr. Brodkin’s conclusions are

                                  19   undermined by epidemiological studies. See Dkt. No. 442.

                                  20          The Court notes that Defendant Ingersoll-Rand Company initially brought a parallel

                                  21   motion to strike or exclude the expert testimony of Dr. Brodkin. See Dkt. No. 427. And

                                  22   Defendants Morse TEC LLC and Metalclad Insulation LLC joined Ingersoll-Rand’s motion to

                                  23   strike. See Dkt. No. 443. However, Ingersoll-Rand filed a petition for bankruptcy on June 18,

                                  24   2020. See Dkt. No. 530. Under Section 362 of the Bankruptcy Code, the bankruptcy filing

                                  25   triggered an automatic stay of all claims against Ingersoll-Rand. Id. at 2. Plaintiffs have

                                  26   confirmed that due to the stay they will no longer prosecute the case against Ingersoll-Rand. See

                                  27

                                  28
                                       2
                                        Because Dr. Brodkin’s Report is not sequentially paginated, the Court refers to the PDF page
                                       numbers.
                                                                                      2
                                         Case 4:19-cv-00325-HSG Document 550 Filed 03/26/21 Page 3 of 9




                                   1   Dkt. No. 532 at 2. Additionally, Morse TEC and Metalclad have since been dismissed from this

                                   2   action. See Dkt. Nos. 477, 541. The Court therefore TERMINATES AS MOOT these related

                                   3   motions. Dkt. Nos. 427, 443.

                                   4    II.   LEGAL STANDARD
                                   5          Federal Rule of Evidence 702 allows a qualified expert to testify “in the form of an opinion
                                   6   or otherwise” where:
                                   7
                                                      (a) the expert’s scientific, technical, or other specialized knowledge
                                   8                  will help the trier of fact to understand the evidence or to determine a
                                                      fact in issue; (b) the testimony is based on sufficient facts or data;
                                   9                  (c) the testimony is the product of reliable principles and methods;
                                                      and (d) the expert has reliably applied the principles and methods to
                                  10                  the facts of the case.
                                  11   Fed. R. Evid. 702. Expert testimony is admissible under Rule 702 if the expert is qualified and if
                                  12   the testimony is both relevant and reliable. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S.
Northern District of California
 United States District Court




                                  13   579, 597 (1993); see also Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1015 (9th
                                  14   Cir. 2004). Rule 702 “contemplates a broad conception of expert qualifications.” Hangarter, 373
                                  15   F.3d at 1018 (emphasis in original).
                                  16          Courts consider a purported expert’s knowledge, skill, experience, training, and education
                                  17   in the subject matter of her asserted expertise. United States v. Hankey, 203 F.3d 1160, 1168 (9th
                                  18   Cir. 2000); see also Fed. R. Evid. 702. Relevance, in turn “means that the evidence will assist the
                                  19   trier of fact to understand or determine a fact in issue.” Cooper v. Brown, 510 F.3d 870, 942 (9th
                                  20   Cir. 2007); see also Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010) (“The requirement that
                                  21   the opinion testimony assist the trier of fact goes primarily to relevance.”) (quotation omitted).
                                  22   Under the reliability requirement, the expert testimony must “ha[ve] a reliable basis in the
                                  23   knowledge and experience of the relevant discipline.” Primiano, 598 F.3d at 565. To ensure
                                  24   reliability, the Court “assess[es] the [expert’s] reasoning or methodology, using as appropriate
                                  25   such criteria as testability, publication in peer reviewed literature, and general acceptance.” Id. at
                                  26   564.
                                  27   III.   DISCUSSION
                                  28          Defendant argues that Dr. Brodkin’s methodology is flawed because: (1) Dr. Brodkin does
                                                                                          3
                                         Case 4:19-cv-00325-HSG Document 550 Filed 03/26/21 Page 4 of 9




                                   1   not quantify Mr. Toy’s exposure to asbestos from Bendix brakes; (2) absent such quantification,

                                   2   Dr. Brodkin impermissibly opines that each and every exposure to asbestos is a substantial factor

                                   3   in causing mesothelioma (the “every exposure” theory); and (3) epidemiological studies have

                                   4   found that brake mechanics do not have an increased risk of developing mesothelioma from

                                   5   asbestos exposure. See Dkt. No. 442.

                                   6          Plaintiffs concede that Dr. Brodkin did not quantify Mr. Toy’s exposure to asbestos

                                   7   generally or to asbestos from Bendix brakes more specifically. See Dkt. No. 489 at 4–6. Dr.

                                   8   Brodkin previously testified that he can only quantify someone’s actual exposure if that person

                                   9   wore a dosimeter when working with asbestos products. See Dkt. No. 489-5, Ex. 4 at 31:8–32:1

                                  10   (2019 Deposition). The parties appear to tacitly recognize that Mr. Toy did not wear a dosimeter

                                  11   during his work as a mechanic for the U.S. Army beginning over 65 years ago or during his work

                                  12   as a civilian machinist beginning over 35 years ago. So instead, Dr. Brodkin performed a
Northern District of California
 United States District Court




                                  13   qualitative review of Mr. Toy’s occupational and environmental history and the asbestos-

                                  14   containing products that Mr. Toy worked with, including Bendix brakes. See, e.g., Brodkin

                                  15   Report at 1, 14–19, 44, 59–68; see also Dkt. No. 489-6, Ex. 5 at 26:5–27:6, 52:25–55:7 (2018

                                  16   Deposition).

                                  17          Dr. Brodkin explains that whether an exposure to asbestos from these products is

                                  18   significant depends on the intensity, duration, and frequency of that exposure. See Dkt. No. 489-5

                                  19   at 152:6–14. Dr. Brodkin accordingly identifies Mr. Toy’s occupational history as including

                                  20   approximately 50 lifetime “brake jobs” as well as “bystander exposure” to brake work. See

                                  21   Brodkin Report at 16–19, 61. Such work comprised blowing out brakes with compressed air;

                                  22   sanding new brake linings for deglazing; and cleaning up brakes and the resulting dust afterward.

                                  23   See id. at 16–19. Dr. Brodkin describes Mr. Toy’s history as including “intermittent exposure”

                                  24   from these jobs. See id. at 61. Dr. Brodkin next relies on scientific literature to explain that

                                  25   brakes have a high asbestos content. See id. He also relies on scientific literature to approximate

                                  26   the level of asbestos exposure for each brake activity, measured in fibers per cubic centimeter

                                  27   (“f/cc”). See id. For example, he notes that brake sanding produces approximately 2.7 to 4.8 f/cc;

                                  28   brake blowouts produce approximately .1 to 29.4 f/cc; and brake cleanup produces approximately
                                                                                          4
                                          Case 4:19-cv-00325-HSG Document 550 Filed 03/26/21 Page 5 of 9




                                   1   .1 to 12.7 f/cc. See id.

                                   2           Dr. Brodkin explains that not all exposures to asbestos are significant, so he looks for

                                   3   significant “identified exposures” in an individual’s occupational and environmental history. See

                                   4   Dkt. No. 489-5, Ex. 4 at 24:14–25, 90:3–11 (2019 Deposition); Dkt. No. 489-6, Ex. 5 at 41:19–

                                   5   42:21, 45:1–3 (2018 Deposition). He defines “identified exposures” as:

                                   6
                                                       [A]n exposure characterized by the constructed occupational and
                                   7                   environmental history that has a well-characterized source of
                                                       asbestos, an activity that disrupts that source to generate significant
                                   8                   airborne asbestos fibers that have sufficient intensity to overcome the
                                                       body’s defenses, add to the body’s burden of asbestos, and, therefore,
                                   9                   increase risk for asbestos-related diseases such as mesothelioma.
                                  10

                                  11   See Dkt. No. 489-6, Ex. 5 at 46:25–47:7 (2018 Deposition). In other words, not only must the

                                  12   product contain significant amounts of asbestos, but someone must be manipulating those products
Northern District of California
 United States District Court




                                  13   in a way that produces a significant amount of asbestos fibers.

                                  14           Dr. Brodkin explains that “[t]he scientific studies have not identified a specific fiber cc

                                  15   year cumulative dose that characterizes a threshold risk” of developing mesothelioma from

                                  16   asbestos exposure. See Dkt. No. 489-5, Ex. 4 at 50:10–24 (2018 Deposition). Nevertheless, in Dr.

                                  17   Brodkin’s analysis, he considers an “identified exposure” significant (as opposed to “de minimis”)

                                  18   based on the intensity and duration of the exposure. See id. at 52:7–53:25. For example, Dr.

                                  19   Brodkin considers the mere handling of new brakes to be de minimis exposure. See, e.g., Dkt. No.

                                  20   489-5, Ex. 4 at 90:3–11 (2019 Deposition). Dr. Brodkin acknowledges that in the absence of

                                  21   dosimeter information over the course of someone’s lifetime, however, he must make

                                  22   “assumptions about duration, intensity, [and] frequency of exposure” based on the occupational

                                  23   and environmental history. See 489-5, Ex. 4 at 52:7–53:25. Having considered the totality of the

                                  24   evidence before him, Dr. Brodkin concludes that Mr. Toy’s exposure to asbestos through brake

                                  25   work was “significant,” and therefore contributed to his development of mesothelioma. See

                                  26   Brodkin Report at 59, 61.

                                  27          A.     Quantifying Exposure
                                  28           Defendant contends that Dr. Brodkin’s methodology, which fails to quantify Mr. Toy’s
                                                                                          5
                                         Case 4:19-cv-00325-HSG Document 550 Filed 03/26/21 Page 6 of 9




                                   1   actual exposure from Bendix brakes (or any of the Defendants’ products), is unreliable and

                                   2   therefore inadmissible under Rule 702 and Daubert. But neither Rule 702 nor Daubert precludes

                                   3   qualitative analysis. Rather, the Supreme Court has cautioned that the Daubert inquiry is intended

                                   4   to be flexible, and that when evaluating specialized or technical expert opinion testimony, “the

                                   5   relevant reliability concerns may focus upon personal knowledge or experience.” See Kumho Tire

                                   6   Co. v. Carmichael, 526 U.S. 137, 150 (1999). The Ninth Circuit has recognized that this is

                                   7   particularly true in the medical context because “[t]he human body is complex” and “etiology is

                                   8   often uncertain.” Primiano, 598 F.3d at 565–66 (quotations omitted). This uncertainty is

                                   9   compounded here, where the latency period for mesothelioma is long and experts are attempting to

                                  10   reconstruct work history and exposure from decades ago. See, e.g., Brodkin Report at 64.

                                  11          Defendant first cites to the California Supreme Court’s opinion in Rutherford v. Owens

                                  12   Illinois, Inc., regarding the proof of causation required in asbestos-related cases. 16 Cal. 4th 953,
Northern District of California
 United States District Court




                                  13   975 (Cal. 1997), as modified on denial of reh’g (Oct. 22, 1997). The court cited a non-exhaustive

                                  14   list of factors that may be relevant, including (1) “the length, frequency, proximity, and intensity

                                  15   of exposure”; (2) other potential causes of the disease; and (3) other factors of comparative risk.

                                  16   Id. at 975. But nothing in Rutherford demands that a plaintiff create a dose assessment in order to

                                  17   establish causation. Rather, the court simply held that in the context of an asbestos case, the

                                  18   plaintiff bears “the burden of proving that exposure to defendant’s product was a substantial factor

                                  19   causing the illness.” Id. at 982. The court recognized that the term “substantial factor” is

                                  20   undefined, and thus clarified that “a force which plays only an ‘infinitesimal’ or ‘theoretical’ part

                                  21   in bringing about injury, damage, or loss is not a substantial factor.” Id. at 970 (citations omitted);

                                  22   id. at 978. Accordingly, a plaintiff may meet his burden “by showing that in reasonable medical

                                  23   probability [a defendant’s product] contributed to the plaintiff or decedent’s risk of developing

                                  24   cancer.” Id. at 982. This is consistent with Dr. Brodkin’s distinction between “significant” and

                                  25   “de minimis” exposures.

                                  26          Defendant argues, however, that Dr. Brodkin’s analysis collapses into an “every exposure”

                                  27   theory of liability. See Dkt. No. 502 at 7–14. Under the “every exposure” theory, every exposure

                                  28   to asbestos contributes to the total dose and is a substantial factor in causing disease. See, e.g.,
                                                                                          6
                                         Case 4:19-cv-00325-HSG Document 550 Filed 03/26/21 Page 7 of 9




                                   1   McIndoe v. Huntington Ingalls Inc., 817 F.3d 1170, 1177 (9th Cir. 2016). In McIndoe, the Ninth

                                   2   Circuit rejected this theory under maritime law because the expert did not consider the severity of

                                   3   the decedent’s exposure aboard a U.S. Naval ship that contained pipe insulation made from

                                   4   asbestos “beyond the basic assertion that such exposure was significantly above ambient asbestos

                                   5   levels.” Id. And “[m]ore critically,” the expert did not “make distinctions between the overall

                                   6   dose of asbestos [the decedent] breathed aboard the ships and that portion of such exposure which

                                   7   could be attributed to the [defendant’s] materials.” Id. The Court reasoned that the problem with

                                   8   this “every exposure” theory is that it would “permit imposition of liability on the manufacturer of

                                   9   any [asbestos-containing] product with which a worker had the briefest of encounters on a single

                                  10   occasion.” See id. (quotation omitted). Yet as explained above, Dr. Brodkin does not conclude

                                  11   that every exposure to an asbestos-containing product caused Mr. Toy’s mesothelioma. Rather, he

                                  12   considered the type of work Mr. Toy performed; the amount of time he engaged in such work; and
Northern District of California
 United States District Court




                                  13   the amount of asbestos produced from such activities. There is therefore more than just

                                  14   “speculat[ion] as to the actual extent of his exposure to asbestos from [Defendants’] materials.”

                                  15   Id. To the extent that Defendant argues that Mr. Toy’s deposition testimony does not support Dr.

                                  16   Brodkin’s assumptions about the extent and nature of Mr. Toy’s work with Bendix brakes, see

                                  17   Dkt. No. 442 at 3–6, this is a fact question for the jury. Defendant can challenge the accuracy of

                                  18   these assumptions on cross-examination.

                                  19          This is not the first time that a defendant has challenged Dr. Brodkin’s causation

                                  20   testimony. And courts routinely admit Dr. Brodkin’s qualitative testimony over defendants’

                                  21   objections. See, e.g., Jack v. Borg-Warner Morse TEC LLC, No. C17-0537JLR, 2018 WL

                                  22   3819027, at *13 (W.D. Wash. Aug. 10, 2018); Phillips v. Honeywell Int’l Inc., 9 Cal. App. 5th

                                  23   1061, 1088 (Cal. Ct. App. 2017); Lipson v. On Marine Servs. Co., LLC, No. C13-1747 TSZ, 2013

                                  24   WL 6536923, at *4 (W.D. Wash. Dec. 13, 2013); Anderson v. Saberhagen Holdings, Inc., No. 10-

                                  25   cv-61118, 2011 WL 605801, at *1 (E.D. Penn. Feb. 16, 2011). The Court finds these courts’

                                  26   reasoning persuasive, particularly Judge Robart’s analysis in Jack, and adopts that reasoning here.

                                  27   See Jack, 2018 WL 3819027 at *4–5, *13–14.

                                  28          The Court recognizes that a district court recently excluded Dr. Brodkin’s testimony in
                                                                                        7
                                          Case 4:19-cv-00325-HSG Document 550 Filed 03/26/21 Page 8 of 9




                                   1   Clarke v. Air & Liquid Sys. Corp., No. 20-cv-0591-SWV-JC (C.D. Cal. March 18, 2021).

                                   2   However, the Court respectfully disagrees with this analysis. In Clarke, the court reasoned that

                                   3   Dr. Brodkin’s analysis “is not sensitive to the dose of asbestos attributable to a particular

                                   4   defendant.” Id. at 10. In particular, the court explained that Dr. Brodkin’s analysis does not speak

                                   5   to the “frequency and duration” of the identified exposures. Id. at 11. In short, the court in Clarke

                                   6   held that without “even a rough estimate of dose,” Dr. Brodkin’s testimony would not “help the

                                   7   trier of fact . . . to determine a fact in issue.” Id. at 12 (citing Fed. R. Evid. 702(a)). Yet at least on

                                   8   the record before the Court in this case, Dr. Brodkin’s analysis does appear to consider the amount

                                   9   of time Mr. Toy worked on brakes over the course of his career, the number of “brake jobs” Mr.

                                  10   Toy performed, and the amount of exposure in f/cc produced for specific brake-related activities.

                                  11           The Court recognizes that Defendant may dispute whether Mr. Toy’s deposition testimony

                                  12   supports Dr. Brodkin’s assumptions. And as the California Supreme Court has acknowledged,
Northern District of California
 United States District Court




                                  13   there are of course “inherent practical difficulties, given the long latency period of asbestos-related

                                  14   disease,” in establishing causation from work performed several decades ago. See Rutherford, 16

                                  15   Cal. 4th at 958. But it is enough, for purposes of establishing causation, that Defendant’s product

                                  16   “contributed to [Mr. Toy’s] risk of developing cancer.” Id. at 982. Dr. Brodkin’s testimony is

                                  17   therefore helpful to the trier of fact in determining risk from these specific exposures, even if it is

                                  18   based on qualitative rather than quantitative assessments of such exposure. As the Ninth Circuit

                                  19   has acknowledged, “[l]ack of certainty is not, for a qualified expert, the same thing as guesswork.”

                                  20   Primiano, 598 F.3d at 565.

                                  21          B.     Contrary Evidence
                                  22           Defendant next argues that Dr. Brodkin failed to consider competing evidence that brakes

                                  23   do not cause mesothelioma. See Dkt. No. 442 at 10–13. Defendant explains—and Dr. Brodkin

                                  24   appears to recognize—that Bendix brakes contain chrysotile rather than amphibole asbestos. See

                                  25   id. at 1–3, 11–13; see also Brodkin Report at 61. Defendant cites myriad epidemiological studies

                                  26   to support its contention that chrysotile fibers do not cause mesothelioma and that there is no

                                  27   increased risk for mesothelioma in brake mechanics. See Dkt. No. 442 at 10–13. Dr. Brodkin’s

                                  28   report, however, cites competing scientific literature that workers exposed to chrysotile asbestos
                                                                                           8
                                         Case 4:19-cv-00325-HSG Document 550 Filed 03/26/21 Page 9 of 9




                                   1   had “a prominent mesothelioma risk.” See Brodkin Report at 64. At trial, Defendant may cross-

                                   2   examine Dr. Brodkin and offer its own studies and expert opinions to undermine the weight of Dr.

                                   3   Brodkin’s conclusions. But the Court declines Defendant’s invitation to step in as factfinder and

                                   4   weigh the evidence. “Daubert makes the district court a gatekeeper, not a fact finder.” See United

                                   5   States v. Sandoval-Mendoza, 472 F.3d 645, 654 (9th Cir. 2006).

                                   6                                             *      *       *

                                   7          To the extent Defendant disagrees with Dr. Brodkin’s approach or conclusions, it will have

                                   8   ample opportunity to cross-examine him at trial and present its own contrary evidence. See

                                   9   Daubert, 509 U.S. at 596 (“Vigorous cross-examination, presentation of contrary evidence, and

                                  10   careful instruction on the burden of proof are the traditional and appropriate means of attacking

                                  11   shaky but admissible evidence.”). The jury ultimately will have to decide how persuasive it finds

                                  12   Dr. Brodkin’s testimony to be. At this stage, the Court finds that Dr. Brodkin may offer causation
Northern District of California
 United States District Court




                                  13   testimony regarding Defendants’ products, including Bendix brakes.

                                  14   IV.    CONCLUSION

                                  15          Accordingly, the Court DENIES the motion to strike. The Court further DIRECTS

                                  16   Plaintiffs to file a typed copy of Dr. Carl Brodkin’s handwritten expert report, Dkt. No. 427-2, Ex.

                                  17   2, as well as a signed declaration from Dr. Brodkin confirming that the typed version is an

                                  18   accurate rendering of his handwritten report. Plaintiffs shall file this document by April 5, 2021.

                                  19   Dkt. Nos. 427 and 443 are also TERMINATED AS MOOT.

                                  20          IT IS SO ORDERED.

                                  21   Dated: 3/26/2021

                                  22                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        9
